                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION


MARIO ANDJUAN PEEPLES,                          :

       Plaintiff,                               :

vs.                                             :   CA 19-0070-JB-C

XLIBRIS PUBLISHING,                             :

       Defendant.

                                            ORDER

       After due and proper consideration of the issues raised, and there having been no

objections filed, the recommendation of the Magistrate Judge made under 28 U.S.C. §

636(b)(1)(B) and dated April 8, 2019 is ADOPTED as the opinion of this Court.

       DONE this 3rd day of May 2019.


                                    s/JEFFREY U. BEAVERSTOCK
                                    UNITED STATES DISTRICT JUDGE




                                               1
